MORRISON, Judge.
This is an appeal from an order refusing appellant bail, after indictment for rape.
Prosecutrix and her husband were walking home from where their automobile had run out of gasoline on the night in question when appellant and his companion, who were traveling in a red convertible, forced prosecutrix into the automobile and sped away. When she plead with them to release her and told them that she was seven months pregnant, appellant stated, “You are the third one tonight — you are not about to get out.” Prosecutrix’s head was held down on the floorboard until they reached an isolated area where they forced her out of the automobile and appellant had intercourse with her while his companion was “using” and “biting” her breasts. Appellant’s companion also had intercourse with her. After they left the scene of the attack, one of the tires of the convertible blew out, and prosecutrix was shoved into a ravine.
These facts which we have set out make this a non-bailable case. Ex parte Black, 157 Tex.Cr.R. 467, 250 S.W.2d 224.
The judgment of the trial court is affirmed.